1                                 UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3    JOSE GALLIMORT,                                             Case No. 2:18-cv-01052-GMN-NJK
4                                               Plaintiff                       ORDER
5            v.
6    J. FALISZEK, et al.,
7                                            Defendants
8
9           Plaintiff has paid the full filing fee for this case. Docket No. 7. As such, the Court now

10   denies the application to proceed in forma pauperis, Docket No. 4, and the motion for an extension

11   of time to file in forma pauperis documents, Docket No. 6, as moot. The Court further notes that

12   this case is in line for screening and that the Court will issue a screening order in due course.

13          DATED: January 22, 2019.

14
15                                                  NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
